Case 1:16-cv-00671-RM-NRN Document 296-17 Filed 05/10/19 USDC Colorado Page 1 of 2




       EXHIBIT 17
 Case 1:16-cv-00671-RM-NRN Document 296-17 Filed 05/10/19 USDC Colorado Page 2 of 2




                                                   ESTIMATE
                                                                                                  1/17/19
      Alexander Hood, Esq.
      Towards Justice in Colorado
      1535 High Street, Suite 300
      Denver, CO 80218
      RE: Xclusive Staffing
                                                                                  Fee       Qty         Total Cost
Case Set Up Fee
Qualified Settlement Fund Account and Tax ID Numbers                            $ 725.00    1       $      725.00
Project Management                                                              $ 150.00    1       $      150.00
Mailing
Prepare, format, print and mail class notice and claim (by first class mail)    $   0.80 8000      $     6,400.00
Include return self addressed stamped envelope                                  $   1.00 1000      $     1,000.00
Process undeliverables, research new addresses, remail notices                  $   1.00 4000      $     4,000.00
Reminder mailing half way between initial mailing and deadline [POST CARD]      $   0.80 2000      $     1,600.00
Collect claim forms provide weekly status updates to counsel                    $ 100.00  1        $       100.00
Push SMS Text Message Notification of Settlement with link to URL               $   1.50 6000      $     9,000.00
Calculations
Calculate tax withholdings for settlement payments (hourly)                     $ 250.00    2       $      500.00
Distribution
Issue distributions on laser printed check with earnings/deductions stub        $3,000.00   1      $    3,000.00
Includes maintaining reconciliation reports and providing to counsel             $      -   1         $        -
Complete quarterly payroll tax filing with IRS for withheld taxes               $ 500.00    1       $     500.00
Complete quarterly payroll tax filing with Colorado for withheld taxes          $ 500.00    1       $     500.00
Settlement Finalization
Issue a 1099 to class members, furnish copies to IRS                            $1,000.00   1      $     1,000.00
Issue a W2 to class members, furnish copies to IRS                              $1,000.00   1      $     1,000.00
Preparation and filing of Tax Return for the QSF with IRS:                      $ 500.00    1      $       500.00
Preparation and filing of Tax Return for the QSF with State:                    $ 500.00    1      $       500.00
Class Member Communications
Dedicated Settlement email address (1yr)                                        $ 20.00    1       $    20.00
Toll Free call center                                                           $    0.50 8000     $ 4,000.00
Settlement website including option to submit claims through E-Signature        $1,500.00  1       $ 1,500.00
Other Fees
Stop Payment on Issued Settlement Check = $40.00 per order (Bank Fee)

Total Estimate                                                                                     $ 35,995.00




      Tel. 844.625.7313                    www.optimeadmin.com                 info@optimeadmin.com
